Title: From Thomas Jefferson to Bishop James Madison, 8 December 1801
From: Jefferson, Thomas
To: Madison, Bishop James


          
            Dear Sir
            Washington Dec. 8. 1801.
          
          Doctr. Logan of Philadelphia brought on his son here, to place him at the college of Georgetown during his own stay with Congress. but that College is on such a footing that I advised him to send him on to William & Mary, where I could prevail on you to take him under your special patronage. understanding that you sometimes take students to board with you, he is most [peculiarly] anxious that his son could have that benefit. if he could he thinks he would let him remain there to compleat his education. otherwise his anxiety for his morals will induce him probably, according to his first plan, to leave him there only during his own stay here. in that case I would ask you to set him a going in some branch of science, within the measure of that period, whether natural philosophy, or some branch of the mathematics, or both, you will be the best judge. he is tolerably well master of the languages, to wit Greek, Latin, & French. your attentions to him will confer a favor on me. accept assurances of my constant esteem & respect.
          
            Th: Jefferson
          
          
            P. S. should he not get a place with you, will you be so good as to interest yourself in procuring a good boarding house for him?
          
        